                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

      In re PETER DIPIETRO,           Civil Action 19-14031
                                      (NLH/AMD)
                   Plaintiff.
                                      MEMORANDUM OPINION & ORDER




APPEARANCES:

PETER DIPIETRO
4321 ATLANTIC BRIGANTINE BLVD.
BRIGANTINE, NJ 08203

       Appearing pro se

HILLMAN, District Judge

       WHEREAS, Plaintiff, Peter DiPietro, who is appearing pro se,

submitted a document for filing styled “On Petition for a Writ of

Prohibition of all actions by the corporate STATE OF NEW JERSEY,

all its agencies, corporation, municipalities, and franchises”;

and

       WHEREAS, Plaintiff had submitted a filing fee of $47.00,

presumably in an attempt to file his “Writ of Prohibition” as a

“miscellaneous paper (any document not related to a pending case

or proceeding)” under Appendix K, Schedule of Fees, in the Local

Rules; but

       WHEREAS, on August 28, 2019, the Court issued an Order

directing the Clerk to refund Plaintiff his $47.00 because

Plaintiff’s filing did not qualify as a miscellaneous paper, but

instead constituted a “civil action or proceeding other than an
application for writ of habeas corpus” under Appendix K, which

required a $400 filing fee, or in lieu of that, a properly

supported application to proceed without prepayment of fees (“in

forma pauperis application” or “IFP”); and

     WHEREAS, the Court ordered that within 20 days Plaintiff was

to either pay the appropriate $400 filing fee or submit the proper

IFP application to proceed without prepayment of fees, and if

Plaintiff failed to submit the appropriate filing fee or IFP

application within 20 days, the Clerk was to close the case; 1 and

     WHEREAS, the filing fee or IFP application was due on

September 17, 2019, but Plaintiff failed to submit the filing fee

or an IFP application;

     THEREFORE,

     IT IS on this      7th     day of   October      , 2019

     ORDERED that the Clerk shall mark this matter as CLOSED.



                                     s/ Noel L. Hillman
At Camden, New Jersey              NOEL L. HILLMAN, U.S.D.J.




1The Court also ordered that if Plaintiff submitted the $400
filing fee or IFP application, the Court would screen Plaintiff’s
filing to determine whether it fell within the scope of this
Court’s January 3, 2013 Order in Civil Action 1:12-2338, DiPietro
v. Morisky, et al., Docket No. 28, where this Court Ordered that
Plaintiff was enjoined from filing any claims in this District
relating to his 2000 New Jersey state court divorce and child
custody case without prior permission of the Court (“Preclusion
Order”).
                                 2
